                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 18, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

BOLLINGER AMELIA REPAIR, LLC,§
                             §
         Plaintiff,          §
VS.                          § CIVIL ACTION NO. 2:19-CV-00370
                             §
BOUCHARD TRANSPORTATION CO., §
INC., et al,                 §
                             §
         Defendants.         §

                                        ORDER

       Plaintiff Bollinger Amelia Repair, LLC’s “Motion For Expedited Hearing on

Motion for Interlocutory Sale of Vessel” (D.E. 30) is GRANTED. The hearing is set for

Wednesday, February 26, 2020 at 3:00 p.m. Before the hearing, Plaintiff must consult

with all other interested parties, including those in related cases 2:19-cv-00368 and 4:19-

cv-04807, and submit an update to the Court regarding any opposition to the motion for

interlocutory sale (D.E. 27).

       ORDERED this 18th day of February, 2020.


                                             ___________________________________
                                             Julie K. Hampton
                                             United States Magistrate Judge
